 

Case 1:20-cv-07266-GBD Document 21 Filed 01/19/21 Page 1of1

 

 

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK y TELED
BES * epee TIALS $E
FERN PARNESS, LE pN-49-2Re
—
Plaintiff,
-against-

ORDER
EPLUS, INC. and EPLUS TECHNOLOGY, INC.,

20 Civ. 7266 (GBD)
Defendants.

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on January 26, 2021 at 9:30 a.m. is hereby

cancelled. Oral argument on Defendants’ motion to dismiss, (ECF No. 13), is scheduled for March

23, 2021 at 10:30 a.m.

Dated: January 19, 2021
New York, New York
SO ORDERED.

Pica Bo Donwle

 

GEPRG _ DANIELS
ITEISSTATES DISTRICT JUDGE
